DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-18 are withdrawn.  Claim 19 is amended.  Claims 19-22 are currently under consideration.

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 9/23/2021, with respect to the rejection(s) of claim(s) 19-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Logan et al. (US 2016/0245665).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19  rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. (US 2016/0270700) in view of Longinotti-Buitoni et al. (US 2014/0318699, hereinafter referred to as “L-B”) and Logan et al. (US 2016/0245665).
Regarding claim 19, Baxi et al. disclose a motion capture circuit comprising a ribbon of a flexible material (Fig. 1, #102 and [0017] which describes 102 as “apparatus 100 may comprise a conformal body 102 (comprising, e.g., a flexible substrate indicated by a dashed line) configured to be attachable to a user's body 112 in order to conduct measurements associated with the functioning of the user's body 112 and user's activities. In embodiments, the conformal body 102 may take different shapes and/or sizes, such as a strap, a band, or the like, in order to conform to different parts of the user's body 112. The conformal body 102 may be made of elastic fabric, elastomer, polymer, or other suitable materials”; the strap/band configuration was interpreted as a the claimed ribbon shape), a plurality of electrical connections forming a communication bus (Fig. 1, IMU wiring 116), a plurality of inertial measurement units (IMU’s) electrically coupled to one another by said electrical connections along said ribbon (Fig. 1 shows IMU 108 and 110 shown coupled to the 102, IMUs being connected to the IMU wiring as well, [0021]  “The apparatus 100 may further include one or more inertial measurement units (IMU) 108 and 110 disposed around the conformal body 102 and configured to provide motion-related measurements associated with the user's body 112”; this also satisfies the preamble’s statement for motion capture circuit), a microcontroller electrically connected with said plurality of IMU’s (Fig. 1 shows IMU 108 connected to electronic circuitry 144, [0023] – “The sensor front end module 142 may include electronic circuitry 144 configured to receive and process readings provided by the sensors”; the claim does not state what the microcontroller performs, the Office believes 144’s description in Baxi sufficiently anticipates the limitation; alternatively, digital node 192 is described in [0026] as capable of being physically connected to 142; [0027] states that 192 can be configured to process the readings by the sensors on 102), and a wireless transmitter adapted to wirelessly transmit data from said IMU’s to at least one external data receiving and processing device ([0027]-[0028] states “digital node 192 may include a radio 156 to transmit processed data resulting from processing the sensor readings for further processing, e.g., to an external device 184 (e.g., mobile or stationary computing device)… The digital node 192 may include other components 158 necessary for the functioning of the apparatus 100. For example, other components 158 may include communications interface(s) to enable the apparatus 100 to communicate over one or more wired or wireless network(s) and/or with any other suitable device, such as external device 184”; a second alternative is that radio 156 may communicate with another external device 1000 shown in Fig. 10; [0063]-[0066] states that device 1000 may be used with device 100 via communication interfaces that include wireless examples; the Office did not interpret the external data receiving and processing device as being positively recited as part of the structure of the ribbon), wherein said ribbon is elastically stretchable by at least 10% (see [0032]-[0034] where in discussing the conductive fabric, Baxi states that it is desirable to limit the stretchability to 10% - “-so as to prevent the conductive fabric from getting stretched beyond a certain length that may correspond to saturation, e.g., beyond 10% of its original length”), said plurality of electrical connections being arranged along said ribbon in a crooked path (Fig. 7 shows an actual embodiment where 720 represents the electrical connections between IMUs 110 and is described by Baxi as a “mulitwire bus” in [0055]; [0055] states that 720 “may be laid on the substrate 740 in a sine wave meandering pattern” as shown in Fig. 7) and wherein said ribbon is formed of a textile comprising stretchable yarns coupled to the electrical connections by weaving (a textile is defined by the Oxford dictionary as a type of cloth or woven fabric while a yarn is defined by Wikipedia as a long continuous length of interlocked fibers, fibers may be natural or synthetic, [0017] was quoted above as describing band 102 as being constructed with an elastic fabric while the last sentence of [0025] states that IMU wiring may be built in 102, the band/ribbon, and gives an exemplary method – “woven”; [0031] provides one example where the elastic fabric may comprise a fabric sold under the tradename Medtex 180; the Office takes Official Notice that Medtex 180 is a textile formed of stretchable yarns).
Baxi et al. do not disclose wherein the circuit is configured to be contained within a seam of a pair of pants, said seams including for each pant leg of said pair of pants. an outer lateral seam A seam may be made for any reason, such for ease in manufacturing (e.g. to hold two or more portions of fabrics together) or to provide a space (a conduit) for a conductive trace, a sensor module, etc.” (see end of [0347]).   Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi such that the motion capture circuit is contained within a seam of a garment as taught by L-B because L-B teaches that seams can be beneficial for several reasons including: (i) prevent the trace from contacting the body which may be uncomfortable or (ii) to prevent the trace from being visible, which may be unattractive to the user or to another ([0270]).  There would have been a reasonable expectation of success given the overlapping subject matter of Baxi, L-B, and the instant application (intelligent clothing).   Additionally, Logan et al. teach the placement of motion monitoring sensors in garments. Logan states that sensors such as accelerometers, gyroscopes, and magnetometers may be placed in the seam of clothing ([0025] – “These sensors can now be manufactured in a small enough package to incorporate into fabrics without the user noticing. In the cases where the size of the sensor is slightly larger, the sensor could be sewn into a seam, waistline, button, logo, or cuff. Examples of sensors may include one or more accelerometers 243, gyroscopes 241, magnetometers 242, barometers 212, altimeters 215, temperature 216, or other sensors coupled to textiles which produce outputs allowing movement to be inferred”; Additionally, Fig. 1A shows the placement of sensors on an outer lateral seam of pant legs extending in a longitudinal direction with one sensor on an upper location and one at a lower location of the pant leg).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the invention such that the sensors are also located in the pants at the particular locations taught by Logan et al. for measuring motion because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (note, L-B was used to teach placement of the circuit inside the seams while Logan was used to teach placement of the sensors in the seam also on a pant leg in the upper and lower locations).  
Regarding claim 20, Baxi et al. disclose wherein said wireless transmitter further comprises a wireless receiver capable of receiving data from said at least one external data receiving and processing device (Fig. 10 shows an external computer 1000 that may be used with device 100 in Fig. 1 per [0063], [0063] states that 1000 may be used to “configure the digital node 192”; [0064] states that 1000 may include communication interfaces 1010 capable of wireless communications, examples cited are capable of bidirectional communications; [0066] states that device 1000 may associate, via the previously mentioned communication interface with device 100; the Office interpreted the ability of external device 1000 to configure 192 by associating with device 100 via wireless communication hardware as .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. in view of L-B et al. and Logan et al. as applied to claim 19 and further in view of Stirling et al. (US2010/0121227).
Regarding claim 21, Baxi et al. do not disclose a waterproof coating on said IMUs and said ribbon, said waterproof coating being produced by a low pressure molding process.  However, Stirling et al. teaches a device for capturing motion data that can be integrated into clothing (see Figs. 2 and 2A which show IMUs 131 and the device integrated into a sleeve; structure 208 shown Fig. 2A and/or 214 shown in Fig. 2C were interpreted as a ribbon with wire channel/electrical connections 212 shown in Fig. 2A and-2C). Stirling et al. teach a motion capture circuit further comprising a waterproof coating on said IMU’s and said ribbon, said waterproof coating being produced by a low pressure molding process (see [0114] – [0116] where sensor 131, ribbon 214 which covers wire channel 212 may optionally be made waterproof, water tight, and/or water-repelling by enclosing or encasing the structures such as a silicon compound coating, this type of coating interpreted as low pressure molding process).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include waterproof coatings for the IMU and ribbon, as taught by Stirling for protecting the electronics and electrical wiring because this can prevent short circuit failures.  There would have been a reasonable expectation of success giving that waterproof coatings for electronics are well-known and amount to simple product selection and application.
Regarding claim 22, Baxi does not disclose the circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon.  Stirling et al. teach the motion capture circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said .

Conclusion
Claims 19-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                   


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791